Citation Nr: 0413765	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-17 320	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Service connection for the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and an associate



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The late veteran, who served honorably on active duty in the 
United States Army from May 1945 to October 1946, and from 
January 1947 to December 1949, and served on active duty in 
the United States Air Force from July 1951 to November 1951, 
died on October [redacted], 1989.  The veteran's discharge from his 
last period of active service was uncharacterized.  The 
appellant claims entitlement to benefits as the widow of the 
veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions of October 9, 2001, 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Hartford, Connecticut, which determined that new and 
material evidence had not been submitted to reopen the claim 
for service connection for the cause of the veteran's death.  

In a letter from the claimant, received at the Board on March 
17, 2004, the claimant expressed the belief that she is 
entitled to widow's pension benefits, as she is receiving 
Social Security benefits based upon the late veteran's work 
record.  That matter is referred to the RO for review and 
appropriate action.

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) 
[codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2000)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims (the 
Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
VCAA is applicable to all claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

In  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that where a statute or regulation changes during 
the appellate process, the version more favorable to the 
claimant shall apply.  VA's General Counsel has determined, 
in a precedential opinion that the Board is bound to follow, 
that the VCAA is more favorable to claimants than the law in 
effect prior to its enactment.  See VAOPGCPREC 11-00;  
Janssen v. Principi, 15 Vet. App. 123 (2001) (per curiam).

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  Except for the amendment to 38 CFR 
§ 3.156(a), the second sentence of 38 CFR § 3.159(c), and 38 
CFR § 3.159(c)(4)(iii), effective August 29, 2001, governing 
reopening of previously and finally denied claims, the 
provisions of this final rule apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date.  As the instant appeal was received at the RO on 
December 17, 1999, the revised regulations pertaining to 
reopened claims are inapplicable to this appeal.  

The record shows that the claimant was provided with notices 
as required under VCAA by RO letter of May 24, 2001, which 
informed her of VA's duty to notify her of the information 
and evidence necessary to substantiate the claim and to 
assist her in obtaining all such evidence.  That letter also 
informed the claimant which part of that evidence would be 
obtained by the RO and which part of that evidence would be 
obtained by the claimant, pursuant to Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) (requiring VA to notify the 
claimant of what evidence he or she was required to provide 
and what evidence the VA would attempt to obtain).  

The claimant and her representative were also provided a 
Statement of the Case on May 19, 2003, which informed them of 
the issue on appeal, the evidence considered, the 
adjudicative actions taken, the pertinent law and regulations 
pertaining to service connection for the cause of the 
veteran's death, the decision reached, and the reasons and 
bases for that decision.  That Statement of the Case also 
notified the claimant and her representative of VA's duty to 
assist them by obtaining all evidence in the custody of 
military authorities or maintained by any other federal, 
State or local government agency, as well as any medical, 
employment, or other non-government records which are 
pertinent or specific to that claim; and which the claimant 
identified and provided record release authorizations 
permitting VA to obtain those records.  Further, that 
Statement of the Case informed the claimant and her 
representative that should efforts to obtain records 
identified by the claimant prove unsuccessful for any reason 
which the claimant could remedy, the VA would notify the 
claimant and advise her that the ultimate responsibility for 
furnishing such evidence lay with the claimant.  

The Board finds that all available relevant evidence 
necessary for an equitable disposition of the instant appeal 
has been obtained by the RO, and that VA's duty of 
notification to the claimant and her representative of 
required information and evidence and of its duty to assist 
them in obtaining all evidence necessary to substantiate the 
issue on appeal have been fully met.  The record shows that 
the RO has made extensive efforts to obtain any additional 
service medical or personnel records of the veteran; that the 
RO has obtained the only available service medical records of 
the late veteran, his September 1946 service separation 
examination; and that extensive efforts by the RO to obtain 
additional service medical and personnel records of the 
veteran have been unavailing, as the veteran's service 
medical and personnel records are presumed destroyed in a 
1973 fire at the NPRC.  The record shows that following 
service separation, the veteran pursued VA educational 
benefits, but did not apply for VA disability compensation or 
pension benefits during his lifetime; and that service 
connection was not in effect for any disability at the time 
of the veteran's death.  The RO has obtained all private or 
VA medical evidence identified by the claimant.  The claimant 
has further been afforded a hearing at the RO in October 2003 
before the undersigned traveling Veterans Law Judge of the 
Board of Veterans' Appeals.  

Neither the appellant nor her representative have argued a 
notice or duty to assist violation under the VCAA, and the 
Board finds that there is no question that the appellant and 
her representative were fully notified and aware of the type 
of evidence required to substantiate the claim.  In view of 
the extensive factual development in the case, as 
demonstrated by the record on appeal, the Board finds that 
there is no reasonable possibility that further assistance 
would aid in substantiating this appeal.  For those reasons, 
further development is not necessary for compliance with the 
provisions of 38 U.S.C.A. §§ 5103 and 5103A (West 2000).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO, and VA's duty of notification to the claimant of required 
information and evidence and of its duty to assist him in 
obtaining all evidence necessary to substantiate his claim 
have been fully met.

2.  The majority of the veteran's service medical records are 
not available.  

3.  The death certificate shows that the veteran's death 
occurred on October [redacted], 1989; that the immediate cause of 
death was cardiac arrest due to hypoxemia as a consequence of 
lung cancer; and that no other significant conditions 
contributing to death were shown.  

5.  The medical evidence of record fails to show coronary 
artery disease at any time prior to June 1981; chronic 
obstructive pulmonary disease at any time prior to April 
1989; or lung cancer at any time prior to May 1989.  

4.  The veteran was diagnosed with a passive-dependent 
personality disorder during his lifetime; an acute depressive 
reaction was shown in March 1964, and not subsequently.  

4.  Service connection was not in effect for any disability 
at the time of the veteran's death. 

5.  A rating decision of November 1999 denied service 
connection for the cause of the veteran's death; the claimant 
was notified of that decision and of her right to appeal.  

6.  On December 17, 1999, during the appeal period, the 
claimant submitted additional evidence in support of her 
claim.  


CONCLUSION OF LAW

A disability incurred in or aggravated by service neither 
caused nor contributed substantially or materially to cause 
the veteran's death.  38 U.S.C.A. § 1310 (West 2000);  
38 C.F.R. § 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted, the late veteran served on active duty in the 
United States Army from May 1945 to October 1946, and from 
January 1947 to December 1949, and served on active duty in 
the United States Air Force from July 1951 to November 1951. 
The veteran died on October [redacted], 1989.  

At the time of the veteran's death, the only available 
service medical record was a report of service separation 
examination, conducted in September 1946, showing a healed, 
non-tender, nonsymptomatic preservice surgical scar over the 
right lower quadrant which was noted to have existed prior to 
entering service.  No cardiovascular abnormalities were 
noted, his blood pressure was 116/66, his lungs were normal, 
and a chest X-ray was negative.  The claimant reported no 
significant diseases, wounds or injuries, and denied any 
disabling disease, wound or injury.  
During his lifetime, the veteran filed no application for VA 
compensation or pension benefits, and service connection was 
not in effect for any condition at the time of the veteran's 
death.  

The record shows that the claimant filed her Application for 
Dependency and Indemnity Compensation (DIC), or Death Pension 
by a Surviving Spouse (Including Accrued Benefits and Death 
Compensation (VA Form 21-534) on December 9, 1991.  In that 
document, she indicated that she and the veteran were married 
on October [redacted], 1989, in Newark, Connecticut.  The claimant 
also filed a marriage certificate showing that she and the 
veteran were married on February 10, 1979, in Warsaw, Poland.  
She also asserted that the veteran had a previous marriage to 
an unknown individual at an unknown time, with no information 
regarding the termination of that marriage.  In addition, she 
reported that she had three marriages previous to her 
marriage to the veteran, noting that each had been terminated 
by divorce prior to her marriage to the veteran.  She further 
reported that she did not live continuously with the veteran 
from the date of marriage to the date of his death, stating 
that in March 1989, she went to Poland and was waiting for 
the veteran to join her, and that she could not come back at 
the time of the veteran's death because her doctor failed 
her.  She was unable to estimate her expected income from 
Social Security benefits.

The claimant filed a death certificate showing that the 
veteran died on October [redacted], 1989, at the VAMC, Newington, 
Connecticut; that the immediate cause of death was cardiac 
arrest due to hypoxemia as a consequence of lung cancer.  No 
other significant conditions contributing to death were 
shown, and no autopsy was performed.  The original death 
certificate included no information regarding the veteran's 
marital status at the time of his death.  With her December 
1991 application, however, she submitted a death certificate 
showing that the veteran was married to the claimant at the 
time of his death.  

By RO letter of February 14, 1992, the claimant was asked to 
submit a copy of her Social Security Administration (SSA) 
award letter so that an accurate determination could be made 
on her claim, noting that pension benefits were based upon 
the annual income of the claimant and that any overpayment of 
VA benefits would have to be repaid by her.  In a Report of 
Contact (VA Form 119), dated March 31, 1992, the American 
Embassy in Warsaw, Poland, stated to an RO employee that a 
SSA decision was still pending.

By RO letter of May 7, 1992, the claimant t was notified that 
additional evidence was needed to process her claim, 
including a certified copy of the public record terminating 
the veteran's prior marriage, such as a divorce decree or 
death certificate; and certified copies of the public record 
terminating her own previous marriages, such as a divorce 
decree or death certificate.  On May 13, 1992, the RO cabled 
the American Embassy in Warsaw, Poland, indicating that 
certified copies of the claimant's divorce decrees from her 
previous marriages were needed.  

On June 8, 1992, the claimant submitted copies of documents 
written in Polish, together with a translation showing the 
date and place of the termination by divorce of each of the 
appellant's previous marriages.  With that documentation, the 
claimant stated that the divorce decree terminating the prior 
marriage of the late veteran was in the United States, and 
that she was unable to obtain that document in Poland.  She 
indicated that she was coming to the United States in August, 
and would then try to obtain that document.  She also 
submitted an April 1992 award letter from the Social Security 
Administration informing her that she was entitled monthly 
widow's benefits from the SSA, beginning in November 1991.  

By RO letter of September 14, 1992, the claimant was notified 
that her claim for VA benefits based upon the death of the 
veteran had been denied because of her failure to submit the 
requested evidence, i.e., a certified copy of the public 
record terminating the veteran's prior marriage.  She was 
notified that she could submit the requested evidence at any 
time and her claim would be reconsidered, and was informed of 
her right to appeal that determination.  

In October 1999, the claimant submitted another Application 
for Dependency and Indemnity Compensation or Death Pension by 
a Surviving Spouse (Including Accrued Benefits and Death 
Compensation (VA Form 21-534), in which she showed that the 
late veteran had not been married prior to his marriage to 
her, claimed service connection for the cause of the 
veteran's death, and indicated that her application was for 
DIC benefits only.  In that application, she related that she 
lived continuously with the veteran from the date of marriage 
to the date of the veteran's death.  She also submitted a 
copy of her SSA card, and a copy of the death certificate. 

The claimant was asked by RO letter of November 3, 1999, to 
submit medical evidence showing that the disability causing 
or contributing to the veteran's death first began or 
worsened during his military service.  No response was 
received from the claimant.  

A rating decision of November 1999 denied service connection 
for the cause of the veteran's death as not well-grounded.  
The claimant was notified of that decision and of her right 
to appeal.  

In November 1999, the claimant submitted copies of medical 
records of the veteran from Hartford Hospital, including a 
hospital summary showing his admission from June 4, 1981, to 
July 29, 1981.  Those documents showed that the veteran 
underwent cardiac catheterization at Cardiac Laboratory, 
P.C., which revealed severe diffuse coronary artery disease.  
Those documents further showed that the veteran was admitted 
to Hartford Hospital on June 4, 1981 with episodes of severe 
chest pain and some electrocardiographic changes.  Serum 
enzymes were negative for infarction, while a coronary 
angiogram showed diffuse severe coronary artery disease 
involving five vessels.  The preoperative diagnosis was 
severe diffuse coronary artery disease with severe angina.  
It was noted that the veteran had been a pack per day smoker 
at home until the date of admission; that he had refused to 
stop smoking prior to this admission despite instructions and 
strong recommendations from his physician.  The veteran 
underwent a quintuple bypass procedure on July 13, 1981, but 
had a good deal of bronchitis postoperatively from his 
smoking.  On July 29, 1981, he was discharged asymptomatic 
and afebrile with well-healed wounds and improving strength.

The discharge summary further noted that four of the five 
bypasses interoperatively were excellent with good flows, 
while the fifth and last bypass was done to a small diagonal 
branch that was quite heavily plaqued and supplied the 
lateral wall at the upper end of the anastomosis.  That 
vessel was described as small and not of good quality and 
might possibly have been the source of the veteran's 
postoperative lateral wall ischemia.  

In a November 5, 1999, Report of Contact (VA Form 119), 
completed by the claimant, she stated that she had contacted 
New Britain General Hospital and Hartford Hospital; and that 
they would submit medical evidence to support her pending 
claim.  

A rating decision of December 1999 denied service connection 
for the cause of the veteran's death.  The appellant was 
notified of that decision and of her right to appeal by RO 
letter of December 21, 1999.  

In her response, received at the RO in June 2001, the 
appellant stated that she had contacted the New Britain 
Memorial Hospital and Hartford Hospital, and asked that they 
submit copies of the veteran's treatment records to the RO.

Medical records from New Britain General Hospital, dated in 
April 1962, show that the veteran was admitted because of a 
bilateral direct inguinal hernia, and underwent a bilateral 
heriorrhaphy.  The veteran's history, physical and laboratory 
work on admission was within normal limits.  He tolerated the 
procedure well and was discharged to home after one week.  
The diagnosis was bilateral herniorraphies.

Another hospital summary from New Britain General Hospital, 
dated in September 1962, shows that the veteran was admitted 
through the Emergency Room after lacerating his right wrist, 
and it was noted that a similar episode had occurred 10 years 
previously when his wife left him.  The veteran underwent a 
medical and neurological evaluation, psychiatric evaluation 
and treatment, psychotherapy and chemotherapy.  The veteran 
improved, but continued to maintain a very dependent and 
passive attitude.  He was discharged after 10 days with a 
diagnosis of personality trait disorder, passive-dependent 
personality, and possible hypothyroidism.  

Another hospital summary from New Britain General Hospital, 
dated in March 1964, shows that the veteran was admitted 
after ingesting a large amount of salicylates after a 
depressive episode.  A history of treatment at that hospital 
in 1961 for a personality trait disorder was noted.  During 
hospitalization, it was concluded that the episode was a 
suicide gesture as part of a depressive episode.  It was 
noted that the veteran had always been in good health, with 
the only significant past history being an appendectomy in 
1944 and bilateral herniorrhaphies in 1962.  The diagnosis at 
hospital discharge was acute depressive reaction.

Another hospital summary from New Britain General Hospital, 
dated in April 1989, shows that the veteran was admitted with 
an unpleasant painful sensation aggravated by respiration, 
and it was noted that he was a factory worker and heavy 
smoker who had undergone cardiac bypass surgery at Hartford 
Hospital several years previously.  Chest X-ray revealed a 
left upper lobe mass, while an EKG disclosed evidence of an 
old myocardial infarction; and laboratory tests disclosed 
normal glucose and normal urinalysis.  A bronchoscopy with 
brushings and biopsy revealed no malignant cells.  A CT scan 
of the abdomen revealed no metastatic lesions.  The diagnoses 
at hospital discharge were a left upper lobe mass, thought 
probably a bronchogenic carcinoma; coronary artery disease, 
status post revascularization, with mild angina; painful 
splenomegaly of unknown etiology; pericardial friction rub of 
unknown etiology, rule out tumor; mild bronchopneumonia due 
to tumor: organism: H. flu; and chronic obstructive pulmonary 
disease (COPD) in a chronic smoker.  

The veteran was readmitted in May 1989 for partial removal of 
a left upper lobe lesion (left Chamberlain procedure).  A 
postoperative pathology report showed firm, enlarged left 
periaortic nodes with frozen section, diagnosed as squamous 
cell carcinoma in fibrous tissue (mediastinal).  The diagnose 
at hospital discharge were
carcinoma of the left lung; status post coronary artery 
bypass graft; metastases to mediastinal nodes; coronary 
artery disease; and chronic obstructive pulmonary disease.  

The claimant also submitted duplicate copies of medical 
records of the veteran from Hartford Hospital, including a 
hospital summary showing his admission from June 4, 1981, to 
July 29, 1981, at which time he underwent a cardiac 
catheterization and a quintuple coronary by pass procedure.  

By RO letter of June 10, 2000, the RO notified the claimant 
that it was still processing her claim, and informed her that 
she must notify the RO of any change in her address.  That 
letter was returned as undeliverable at the address to which 
it was mailed.  The RO sent another such letter to the 
claimant, dated July 12, 2000, which was also returned as 
undeliverable at the address to which it was mailed.  By RO 
letter of May 24, 2001, sent to her corrected address, the 
claimant was notified of the provisions of the VCAA.

An RO request for treatment records of the veteran from the 
VAMC, Newington, showed that the veteran was deceased, and no 
treatment records were provided.

A rating decision of October 9, 2001, denied service 
connection for the cause of the veteran's death on the 
grounds that new and material evidence had not been submitted 
to reopen that claim.  The claimant was notified of that 
decision and of her right to appeal by RO letter of October 
18, 2001.  The claimant submitted her Notice of Disagreement 
on October 23, 2001, alleging that the veteran's smoking, 
drinking, and unstable behavior continued to surface and 
increased each year; that such was chronic in nature; and 
that whether his military or civilian time was more 
contributory is irrelevant.  

On May 29, 2002, the claimant was provided an RO Decision 
Review Officer (DRO) election letter.  In her response, 
received June 4, 2002, the claimant elected to pursue review 
by the Decision Review Officer.

On September 17, 2002, the claimant was provided a VA Form 
21-22 for her use in appointing a representative to assist 
her.  She submitted that completed document on October 23, 
2002, appointing an accredited veterans' service organization 
as her representative.  

On September 17, 2002, the RO requested all service medical 
records of the late veteran from the National Personnel 
Records Center (NPRC).  It was noted that the veteran served 
both in the Army and in the Air Force.  A subsequent RO 
letter to that source requested copies of the facts and 
circumstances surrounding his discharge.  In a response from 
the NPRC, received in December 2002, the RO was notified that 
all of the veteran's service medical and personnel records 
from the Army were presumed destroyed in a 1973 fire at that 
facility.  The RO was further informed that no research for 
his U.S. Air Force service medical and personnel records 
could be undertaken without his Air Force service number.  
That Air Force service number was provided in March 2003.  In 
a response from the NPRC, received in May 2003, the RO was 
notified that all of the veteran's service medical and 
personnel records from the U.S. Air Force were presumed 
destroyed in a 1973 fire at that facility.  

A Statement of the Case was provided the claimant and her 
representative on May 19, 2003.  In her Substantive Appeal 
(VA Form 9), the claimant asserted that the veteran was given 
an undesirable discharge at separation for his final period 
of service with the U.S. Air Force from July to November 
1951; that whether the reason for this separation was 
physical or mental is unknown; and that the only matter of 
consequence is that the veteran is deceased; and that as his 
widow, she is entitled to financial assistance.  She 
requested a hearing before a traveling Veterans Law Judge of 
the Board of Veterans' Appeals.  

A hearing was held at the RO on October 30, 2003, before the 
undersigned traveling Veterans Law Judge of the Board of 
Veterans' Appeals.  The claimant called attention to the fact 
that she was married to the veteran at the time of his death, 
and asserted that as the veteran's widow, she is entitled to 
financial assistance. It was noted that the veteran's service 
medical and personnel records were presumed destroyed in a 
1973 fire at the NPRC; and that the claimant is entitled to 
resolution of doubt in her favor.  A transcript of the 
testimony is of record.  

In a letter to the Board, received March 17, 2004, the 
claimant attempted to file a Notice of Disagreement with the 
Board's decision, which had not yet been promulgated.  In her 
letter, she stated that her husband, the veteran, died in 
19890; that she has continued to express interest in 
receiving some support; and that the service-connection case 
is still not concluded, but she should be entitled to receive 
widow's pension, as she is currently receiving Social 
Security benefits on the veteran's work record.  

II.  Analysis

Governing law and regulations provide that in order to 
establish service connection for the cause of the veteran's 
death, the medical evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310 (West 2000);  38 C.F.R. § 3.312 (2003).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2003).
    (b) Principal cause of death.  The service-connected 
disability will be considered as the principal (primary) 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.
    (c) Contributory cause of death.  (1) A contributory 
cause of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent 

assistance to the production of death. It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.
         (2) Generally, minor service-connected disabilities, 
particularly those of a static nature or not materially 
affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
In the same category there would be included service-
connected disease or injuries of any evaluation (even though 
evaluated as 100 percent disabling) but of a quiescent or 
static nature 
involving muscular or skeletal functions and not materially 
affecting other vital body functions.
         (3) Service-connected diseases or injuries involving 
active processes affecting vital organs should receive 
careful consideration as a contributory cause of death, the 
primary cause being unrelated, from the viewpoint of whether 
there were resulting debilitating effects and general 
impairment of health to an extent that would render the 
person materially less capable of resisting the effects of 
other disease or injury primarily causing death.  Where the 
service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is 
evaluated as 100 percent disabling, debilitation may be 
assumed.  As previously noted, service connection was not in 
effect for any disability at the time of the veteran's death.
        (4) There are primary causes of death which by their 
very nature are so overwhelming that eventual death can be 
anticipated irrespective of coexisting conditions, but, even 
in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was 
of itself of a progressive or debilitating nature.


Service connection for mental unsoundness in suicide.  (a) 
General. (1) In order for suicide to constitute willful 
misconduct, the act of self-destruction must be intentional.
    (2) A person of unsound mind is incapable of forming an 
intent (mens rea, or guilty mind, which is an essential 
element of crime or willful misconduct).
    (3) It is a constant requirement for favorable action 
that the precipitating mental unsoundness be service 
connected.
    (b) Evidence of mental condition.  
         (1) Whether a person, at the time of suicide, was so 
unsound mentally that he or she did not realize the 
consequence of such an act, or was unable to resist such 
impulse is a question to be determined in each individual 
case, based on all available lay and medical evidence 
pertaining to his or her mental condition at the time of 
suicide.  In the instant appeal, the veteran's death was not 
the result of suicide, and his suicidal gestures were 
attributed to a passive-dependent personality disorder and to 
an acute depressive episode.  
        (2) The act of suicide or a bona fide attempt is 
considered to be evidence of mental unsoundness.  Therefore, 
where no reasonable adequate motive for suicide is shown by 
the evidence, the act will be considered to have resulted 
from mental unsoundness.
        (3) A reasonable adequate motive for suicide may be 
established by affirmative evidence showing circumstances 
which could lead a rational person to self-destruction.      
    (c) Evaluation of evidence.  (1) Affirmative evidence is 
necessary to justify reversal of service department findings 
of mental unsoundness where Department of Veterans Affairs 
criteria do not otherwise warrant contrary findings.  (2) In 
all instances any reasonable doubt should be resolved 
favorably to support a finding of service connection 
(§ 3.102).

Where service medical records are absent, the Court has held 
that the Board has a heightened duty to provide reasons and 
bases for its findings and conclusions.  See O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  As the service medical 
records are absent, including the veteran's service entrance 
examination, the veteran must be presumed to have been 
without defects at service entry.  The Federal Circuit Court 
has held that by conducting both induction and separation 
physical examinations, the government is in the best position 
to have reliable medical evidence, and if it does not, it 
cannot penalize the veteran, in favor of whom all doubts are 
to be resolved.  See Jensen v. Brown, 19 F.3d.1413 (Fed. Cir. 
1994).  The Court further stated that the general rule is 
that where evidence to prove a fact is peculiarly within the 
knowledge and competence of one of the parties, fairness 
requires that party to bear the burden of coming forward.  
See Campion v. United States, 365 U.S. 85, 96, 81 S. Ct. 421, 
427, 5 L.Ed. 2nd. 428 (1961), cited in Jensen v. Brown, 19 
F.3d.1413 (Fed. Cir. 1994).  Thus, the presumption of 
soundness at service entry must be accorded the veteran.  

While the claimant has sought service connection for the 
cause of the veteran's death, the death certificate shows 
that the veteran's death occurred on October [redacted], 1989; that 
the immediate cause of death was cardiac arrest due to 
hypoxemia as a consequence of lung cancer; and that there 
were no other significant conditions contributing to death.  

The record further shows that service connection was not in 
effect for any disability at the time of the veteran's death.  
In addition, the medical evidence of record fails to show 
coronary artery disease in the veteran at any time prior to 
June 1981; or chronic obstructive pulmonary disease in the 
veteran at any time prior to April 1989; or lung cancer in 
the veteran at any time prior to May 1989, all many years 
after final service separation.  

While the record shows that the veteran was diagnosed with a 
passive-dependent personality disorder during his lifetime ( 
in September 1962), personality disorders and mental 
deficiency as such are not diseases or injuries within the 
meaning of applicable legislation providing for payment of VA 
disability compensation benefits.  38 C.F.R. § 3.303(c), Part 
4, § 4.9 (2003).  The record further shows that an acute 
depressive reaction was shown on a single occasion in March 
1964, and not subsequently.  

In her Notice of Disagreement filed on October 23, 2001, the 
claimant alleged that the veteran's smoking, drinking, and 
unstable behavior continued to surface and increased each 
year; that such was chronic in nature; and that whether his 
military or civilian time was more contributory is 
irrelevant.  

The federal court has held that once a claimant has made out 
a valid claim for a current disability as a result of a 
specific in-service occurrence or aggravation of a disease or 
injury, the VA's duty to assist attaches to the investigation 
of all in-service causes of that current disability.  See 
Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).  

The Board notes that the claimant's October 23, 2001, Notice 
of Disagreement may be construed as a claim that the 
veteran's tobacco use may have caused or contributed 
substantially or materially to cause his death.  In the past 
applicable law and VA regulations have been determined to 
allow for service connection to be established for claimed 
nicotine-related diseases and disorders.  See VA General 
Counsel Precedential Opinion, (VAOPGCPREC) 19-97; see also 
Davis v. West, 13 Vet. App. 178, 183 (1999).  In addition, 
the VA's Under Secretary for Health has concluded that 
nicotine dependence may be considered a disease for VA 
compensation purposes.  See USB Letter 20-97-14 (July 24, 
1997).  

However, legislation relating to claims based upon the 
effects of tobacco products, contained in 38 U.S.C.A. 
§ 1103(a) (West 2000), include the following:  
"Notwithstanding any other provisions of law, a veteran's 
disability or death shall not be considered to have resulted 
from personal injury suffered or disease contracted in line 
of duty in the active military, naval, or air service for 
purposes of this title on the basis that it resulted from 
injury or disease attributable to the use of tobacco products 
by the veteran during the veteran's service."  See Public 
Law 105-206, July 22, 1998, 112 Stat. 865, § 8202.  This law 
applies to claims filed after June 9, 1998, and does not 
affect claims filed prior to that date.  As the assertion 
that the veteran's smoking, drinking, and unstable behavior 
continued to surface and increased each year, and that such 
was chronic in nature was initially advanced in October 23, 
2001, well after the cut-off date of June 9, 1998, that 
claim, to the extent that such has been advanced, is barred 
by the above-cited legislation.  

Based upon the foregoing, and for the reasons and bases 
stated, the Board finds that service connection for the cause 
of the veteran's death is not warranted.  Accordingly, that 
claim is denied.

In reaching its decision, the Board has considered the 
doctrine of reasonable doubt, however, as the evidence is not 
in equipoise, or evenly balanced, but is against the 
appellant's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA 
or Board) is the final decision for all issues addressed in 
the "Order" section of the decision.  The Board may also 
choose to remand an issue or issues to the local VA office 
for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, 
you cannot appeal an issue remanded to the local VA office 
because a remand is not a final decision. The advice below on 
how to appeal a claim applies only to issues that were 
allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do 
not need to do anything.  We will return your file to your 
local VA office to implement the BVA's decision.  However, if 
you are not satisfied with the Board's decision on any or all 
of the issues allowed, denied, or dismissed, you have the 
following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for 
Veterans Claims (Court)
?	File with the Board a motion for reconsideration of this 
decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this 
decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may 
choose to also: 
?	Reopen your claim at the local VA office by submitting 
new and material evidence. 
There is no time limit for filing a motion for 
reconsideration, a motion to vacate, or a motion for revision 
based on clear and unmistakable error with the Board, or a 
claim to reopen at the local VA office.  None of these things 
is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of 
Appeal with the Court and a motion with the Board at the same 
time, this may delay your case because of jurisdictional 
conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 
120 days from the date this decision was mailed to you (as 
shown on the first page of this decision) to file a Notice of 
Appeal with the United States Court of Appeals for Veterans 
Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have 
time to appeal to the Court.  As long as you file your 
motion(s) with the Board within 120 days of the date this 
decision was mailed to you, you will then have another 120 
days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the 
Court.  You should know that even if you have a 
representative, as discussed below, it is your responsibility 
to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for 
Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the 
procedure for filing a Notice of Appeal, the filing fee (or a 
motion to waive the filing fee if payment would cause 
financial hardship), and other matters covered by the Court's 
rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly 
from that website.  The Court's facsimile number is (202) 
501-5848. 

To ensure full protection of your right of appeal to the 
Court, you must file your Notice of Appeal with the Court, 
not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a 
motion asking the BVA to reconsider any part of this decision 
by writing a letter to the BVA stating why you believe that 
the BVA committed an obvious error of fact or law in this 
decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If 
the BVA has decided more than one issue, be sure to tell us 
which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
459
7
Pag
e 1
CONTINUED



Remember, the Board places no time limit on filing a motion 
for reconsideration, and you can do this at any time. 
However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the 
date of this decision. 

How do I file a motion to vacate? You can file a motion 
asking the BVA to vacate any part of this decision by writing 
a letter to the BVA stating why you believe you were denied 
due process of law during your appeal. For example, you were 
denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement 
of the Case or Supplemental Statement of the Case, or you did 
not get a personal hearing that you requested. You can also 
file a motion to vacate any part of this decision on the 
basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above 
for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, 
if you also plan to appeal this decision to the Court, you 
must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the 
basis of clear and unmistakable error? You can file a motion 
asking that the Board revise this decision if you believe 
that the decision is based on "clear and unmistakable error" 
(CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You 
should be careful when preparing such a motion because it 
must meet specific requirements, and the Board will not 
review a final decision on this basis more than once. You 
should carefully review the Board's Rules of Practice on CUE, 
38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time 
limit on filing a CUE review motion, and you can do this at 
any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement 
indicating that you want to reopen your claim.  However, to 
be successful in reopening your claim, you must submit new 
and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, 
but you can also appoint someone to represent you.  An 
accredited representative of a recognized service 
organization may represent you free of charge.  VA approves 
these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An 
accredited representative works for the service organization 
and knows how to prepare and present claims. You can find a 
listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who 
is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather 
than before VA, then you can get information on how to do so 
by writing directly to the Court.  Upon request, the Court 
will provide you with a state-by-state listing of persons 
admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information 
is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  
Except for a claim involving a home or small business VA loan 
under Chapter 37 of title 38, United States Code, attorneys 
or agents cannot charge you a fee or accept payment for 
services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or 
accredited agent within 1 year of a final BVA decision, then 
the attorney or agent is allowed to charge you a fee for 
representing you before VA in most situations.  An attorney 
can also charge you for representing you before the Court.  
VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney 
or agent may charge you a reasonable fee for services 
involving a VA home loan or small business loan.  For more 
information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement 
for reasonableness, or you or your attorney or agent can file 
a motion asking the Board to do so. Send such a motion to the 
address above for the Office of the Senior Deputy Vice 
Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Pa
ge 
2



